DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (U.S. Publication No. 2003/0189705), in view of Srivastava et al. (U.S. Patent No. 6,389,688), further in view of Kumar et al. (U.S. Publication No. 2017/0309608).
Regarding claim 1, Pardo teaches a system comprising:
an integrated circuit comprising:
a semiconductor (Fig. 1, semiconductor 103) defining a front face (top face), a back face (bottom face); 
a die formed at the front face (see Fig. 1, pads 107 are formed on the active side); and
a printed circuit board (PCB) (Fig. 1, chip 101) having a first side (bottom side) electrically connected to the die (Fig. 1) and defining a cavity (Fig. 1, cavity not specifically labeled, but where mark 109 is located) extending through a partial thickness of the PCB (see Fig. 1), wherein a remaining thickness of the PCB between a base of the cavity and the first side is translucent (see Fig. 1, paragraph [0022]), wherein the PCB comprises a contrast material (alignment mark 109 contrasts with surrounding material) arranged along the first side and aligned with the cavity (see Fig. 1).
Pardo does not teach that the second chip (101) is a PCB; and an orifice (Fig. 4E, through hole 432) extending between the front and back faces (see Fig. 4D-E), or the contrast material aligned with the orifice.
Srivastava teaches a similar alignment method in which the translucent alignment cavity is formed in a PCB instead of a second chip (see Srivastava Fig. 2A).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the cavity and alignment mark of Pardo could have been formed in a PCB instead of a second chip, as taught by Srivastava, because alignment of chips to PCBs is extremely common, and Srivastava teaches that this allows for alignment after positioning, faster speeds and improved the accuracy of the alignment, which is important as PCBs and chips scale down in size (see Srivastava Col. 3, lines 19-30; Col. 4, lines 6-24).
Kumar teaches another alignment method in which the alignment mark on the chip is an orifice (Kumar Fig. 4E, through hole 432), which extends between the front and back faces (see Kumar Fig. 4D-E), which is aligned with the PCB alignment mark (Fig. 4E, PCB alignment mark 412).  It would have been obvious to a person of skill in the art that the chip alignment mark could have been a through hole because Kumar teaches that this allows for alignment of TSVs for multiple stacked chips to a single alignment key, improving stack alignment, and allowing for several chips to have a single TSV formed at once, reducing manufacturing steps (see Kumar Fig. 4E-F).

Regarding claim 2, Pardo in view of Srivastava and Kumar teaches the system of Claim 1, wherein a remaining thickness of the PCB between a base of the cavity and the front PCB face has greater optical transparency than the partial thickness of the PCB (see Pardo Fig. 1, the partial thickness is removed entirely, and therefore has 100% transparency, compared to the partially translucent layer 119).

Regarding claim 3, Pardo in view of Srivastava and Kumar teaches the system of Claim 2, wherein the first side comprises a first broad surface (see Pardo Fig. 1, Srivastava Fig. 2A), wherein the PCB is opaque at a second broad surface (see Pardo Fig. 1, Srivastava Fig. 2A, side faces and faces not at cavities, are opaque). 

Regarding claim 7, Pardo in view of Srivastava and Kumar teaches the system of Claim 1, wherein an area of the base of the cavity is larger than a cross-sectional area of the orifice (see Kumar Fig. 4F, alignment mark 412 is larger than orifice; and see Srivastava Fig. 2A, alignment mark 23 and cavity 24A is larger than chip target 22; and see Pardo Fig. 1, alignment mark 109 and cavity is larger than chip target 111).

Regarding claim 8, Pardo in view of Srivastava and Kumar teaches the system of Claim 1, wherein the contrast material is offset from a color of the PCB by greater than a threshold color distance (it is inherent that the contrast material color/opacity is offset from the PCB color/opacity by a threshold because if they were identical the contrast material would be impossible to see; additionally, it is inherent that the mark is not identical to the PCB color because they are made of different materials).

Regarding claim 18, Pardo in view of Srivastava and Kumar teaches the system of Claim 1, wherein the contrast material deviates from a central axis of the orifice by less than a threshold offset (see Pardo Fig. 4, Kumar Fig. 4E, Srivastava Fig. 4; when aligned it is directly centered, i.e. no deviation).

Regarding claim 20, Pardo in view of Srivastava and Kumar teaches the system of Claim 1, wherein an alignment of the contrast material relative to the orifice is visually observable to an unaided human through the base of the cavity (see Pardo Fig. 4).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo in view of Srivastava and Kumar, further in view of Tanie et al. (U.S. Publication No. 2010/0171209)
Regarding claim 4, Pardo in view of Srivastava and Kumar teaches the system of Claim 1, but does not teach wherein the orifice defines a smaller cross-section at the back face than at the front face.
However, Tanie teaches that stacked chip TSVs can have a tapered shape (see Tanie Fig. 2A-E), and therefore a smaller cross section at the back face (bottom) than the front face (top).  It would have been obvious to a person of skill in the art at the time of the effective priority date that the TSVs of Kumar could have also had a tapered profile because this allows for easier connection between the stacks of chips (see Tanie Fig. 2D).

Regarding claim 5, Pardo in view of Srivastava, Kumar and Tanie teaches the system of Claim 4, wherein the contrast material is aligned relative to the cross-section of the orifice at the back face (see Pardo Fig. 1; Kumar Fig. 2J; Tanie Fig. 2E; back face, i.e. face connected to PCB, is aligned with key).

Regarding claim 6, Pardo in view of Srivastava, Kumar and Tanie teaches the system of Claim 4, wherein the orifice defines a first draft angle proximal the front face (see Tanie Fig. 2E, large taper ~45° at front face) and a second draft angle proximal the back face (see Tanie Fig. 2E, little to no taper angle at back face), wherein the first draft angle is greater than the second draft angle (Tanie Fig. 2E).


Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo in view of Srivastava and Kumar, further in view of Duesman et al. (U.S. Publication No. 2020/0035650)
Regarding claim 9, Pardo in view of Srivastava and Kumar teaches the system of Claim 1, but does not specifically teach further comprising: a compliant connector arranged between the front face of the semiconductor and the first side of the PCB, the compliant connector electrically connecting the die to the PCB.
However, Duesman teaches that solder is used to connect a chip stack (Duesman Fig. 4, solder 430 used to connect chip stack 402/403 to a package substrate 401).  It would have been obvious to a person of skill in the art at the time of the effective filing date that solder could have been used to connect the chip to the PCB of Pardo in view Srivastava and Kumar because solder is a very common, cheap, easy and effective method of bonding chips to substrates.

Regarding claim 10, Pardo in view of Srivastava, Kumar and Duesman teaches the system of Claim 9, wherein the semiconductor further comprises a first plurality of conductive pads (see Duesman Fig. 4, pads 411-414a) arranged along the front face and electrically connected to the die (Duesman Fig. 4); 
wherein the PCB further comprises a second plurality of conductive pads (pads 421/422) arranged along the first side, wherein the compliant connector (solder 430) electrically connects each conductive pad of the first plurality to a respective conductive pad of the second plurality based on the alignment of the contrast material and the orifice (see Duesman Fig. 4; it is inherent that this connection is based on the alignment because the alignment is determined prior to final bonding).

Regarding claim 11, Pardo in view of Srivastava, Kumar and Duesman teaches the system of Claim 10, wherein the integrated circuit further comprises a second die (see Kumar Fig. Fig. 4F, multiple dies 430; Duesman Fig. 4, dies 402/403) communicatively connected to the die (Kumar Fig. 4F, Duesman Fig. 4), wherein the first plurality of conductive pads comprise off-die connections (first pads are not directly connected to the second die, and therefore are “off-die” with respect to the second die), wherein the second die is indirectly connected to the PCB by the first plurality of conductive pads (see Kumar Fig. 4F, Duesman Fig. 4).

Regarding claim 12, Pardo in view of Srivastava, Kumar and Duesman teaches the system of Claim 10, wherein the contrast material deviates from a central axis of the orifice by less than a spacing between pairs of adjacent conductive pads of the first plurality (see Pardo Fig. 4, Kumar Fig. 4E, Srivastava Fig. 4; directly centered, i.e. no deviation).

Regarding claim 13, Pardo in view of Srivastava, Kumar and Duesman teaches the system of Claim 9, wherein the contrast material deviates from a central axis of the orifice by less than a threshold offset (see Pardo Fig. 4, Kumar Fig. 4E, Srivastava Fig. 4; directly centered, i.e. no deviation)., wherein the threshold offset is based on a spacing between conductive elements of the compliant connector (see above, deviation is 0; furthermore it is inherent that the deviation could not be greater than the spacing between pads or the chip would be mis-connected and would not operate).


Claim 14-17 is rejected under 35 U.S.C. 103 as being unpatentable over Pardo in view of Srivastava and Kumar, further in view of Bartley et al. (U.S. Publication No. 2012/0007229).
Regarding claim 14, Pardo in view of Srivastava, and Kumar teaches the system of Claim 1, but does not teach further comprising a thermal management component arranged at the back face of the semiconductor substrate.
However, Bartley teaches a thermal management component (Bartley Fig. 4, heat sink 250/2502/2501) on the back on the die stack.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package of Pardo in view of Srivastava and Kumar could have included a heat sink because it is an extremely common method of dissipating heat in a semiconductor device, which is often necessary for functionality of the device.

Regarding claim 15, Pardo in view of Srivastava, Kumar and Bartley teaches the system of Claim 14, wherein the thermal management component spans the orifice along the back face of the integrated circuit (see Bartley paragraph [0031] and Fig. 4, covers entire top surface of the die and therefore the orifice). and is optically opaque (see Bartley Fig. 4).

Regarding claim 16, Pardo in view of Srivastava, Kumar and Bartley teaches the system of Claim 14, wherein the thermal management component defines a thickness which is greater than a combined thickness of the integrated circuit and the PCB (see Bartley Fig. 4).

Regarding claim 17, Pardo in view of Srivastava, Kumar and Bartley teaches the system of Claim 14, wherein the cavity and the thermal management component cooperatively enclose a volume of air (see Bartley Fig. 4 and paragraph [0031]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pardo in view of Srivastava and Kumar, further in view of Seidemann et al. (U.S. Publication No. 2019/0214369)
Regarding claim 19, Pardo in view of Srivastava, and Kumar teaches the system of Claim 1, but does not teach wherein the integrated circuit further comprises a second die formed within the front face of semiconductor.
However, Seidemann teaches another package in which a first chip (Seidemann Fig. 2A, chip 225) has a second chip (230) within the front (top) face (Seidemann Fig. 2A).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the top die of the package of Pardo in view of Srivastava and Kumar could have had a die within the top surface because Seidemann teaches that this allows for a reduced overall height to the package (see Seidemann Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816